Citation Nr: 0121464	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-07 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a crushing injury of the right tibia with right 
foot drop, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of a crushing injury of the left ankle with muscle 
herniation, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to February 
1993.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefits 
sought on appeal.

The Board notes that the veteran, during the course of his 
appeal, raised claims for secondary service connection for a 
low back disorder and for increased compensation based on 
unemployability.  The record does not reflect any recent 
development or adjudication of these issues.  These matters 
are referred to the RO for appropriate action.


REMAND

The veteran claims entitlement to an increased disability 
evaluation for residuals of a crushing injury of the right 
tibia with right foot drop, currently evaluated as 40 percent 
disabling.  The veteran also contends that he is entitled to 
an increased disability evaluation for residuals of a 
crushing injury of the left ankle with muscle herniation, 
currently evaluated as 30 percent disabling.  In addition, 
the Board notes that the veteran recently submitted a claim 
of secondary service connection for arthritis of the left 
knee.

A preliminary review of the record discloses that the veteran 
claims secondary service connection of the left knee in 
connection with his left leg disability.  The Board finds 
that the veteran's claim for secondary service connection for 
arthritis of the left knee is inextricably intertwined with 
the veteran's claims for an increased rating for his service-
connected left leg disability, because both claims involve 
the degree of disability to the left knee.  As such, the 
veteran's claim for arthritis of the left knee must be 
addressed by the RO in connection with his claim for an 
increased disability evaluation for his service-connected 
left leg disability.
 

Additionally, the Board notes that the veteran was afforded a 
VA examination in February 1999 in connection with his claim 
for an increased disability evaluation for his right leg and 
left leg disabilities.  A report of that examination is 
associated with the veteran's claims file.  Although the 
examination report discusses the results of a physical 
examination of the veteran's legs, the examination report 
does not include the clinical findings necessary to evaluate 
the veteran's disability under the Schedule for Rating 
Disabilities, and more specifically, under 38 C.F.R. § 4.71a.  
In this regard, the Board observes that the VA examination 
did not include findings as to any limitation of motion of 
the veteran's right and left knees, nor did the examination 
include findings as to any limitation of motion of the 
veteran's left ankle.  As such, the Board finds that the 
veteran should be afforded an additional examination to 
determine the veteran's current level of impairment.

The Board also observes that the veteran currently receives 
Social Security disability benefits, but that the underlying 
records are not associated with the veteran's claims file.  
Likewise, no recent treatment records relating the veteran's 
right and left leg disorders are associated with the 
veteran's claims file.  It is unclear from a review of the 
record whether the veteran has sought treatment for his right 
and left leg disabilities.  If so, those records would be 
relevant to the veteran's claims for increased disability 
evaluations, and should be associated with his claims file.

Lastly, while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.


Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
right and left leg disabilities.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

3.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of the veteran's right 
leg and left leg disabilities.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to provide complete rationale 
for all opinions offered.  The examiner 
should also attempt to quantify the 
degree of impairment of the veteran's 
left and right knees, and of the 
veteran's left ankle in terms of the 
nomenclature set forth in the rating 
criteria, 38 C.F.R. § 4.71a (2000).  In 
particular, the examiner is requested to 
provide range of motion for the left 
ankle and range of motion for the right 
and left knees.  With respect to the 
veteran's claims for his left leg, the 
examiner is requested to discuss what 
disabilities are present in the veteran's 
left knee, and following a review of the 
veteran's service medical records, offer 
an opinion as to whether any current left 
knee disability is related to any injury 
in service or to the veteran's service-
connected leg disabilities.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


